Citation Nr: 1413944	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spondylosis ("back disability"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran was denied service connection for a back disability in August 2008.  In July 2009, the Veteran's representative indicated that the Veteran wished to file a claim to reopen the claim of entitlement to service connection for a back disability.  In this respect, a rating decision is not final if new and material evidence is submitted within the appeal period had has not yet been considered by VA.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Here, the Veteran's representative submitted a letter from "Dr. F.R.," the Veteran's private physician, which stated that the Veteran's current back disability is related to service.  As the RO previously denied the claim because the evidence did not indicate the Veteran's back disability was related to active duty, the Board finds this evidence constitutes new and material evidence.  Therefore, the August 2008 rating decision is not final, and the Board will proceed with adjudication of the Veteran's claim accordingly.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362.  There is no potential prejudice to the Veteran in the Board doing so, since the RO effectively considered the merits of the claim in the 2010 rating decision and the statement of the case.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  




FINDING OF FACT

The Veteran's back disability is not causally or etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,  3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his current back disability is related to back pain he experienced during service.  VA treatment records contain x-ray results showing mild lumbar spondylosis in March 2004.  Subsequently, September 2008 private records from "Dr. L.M." show mild to moderate spinal canal stenosis at L3-L4 and L4-L5 as well as diffuse posterior disc bulge at L5-S1.  The Board notes that the Veteran reported intermittent back pain between November 1965 and October 1966.   Therefore, the primary issue to resolve in this case is the nexus requirement for entitlement to service connection.

As noted, service treatment records show the Veteran periodically reported back pain during service.  In November 1965, the Veteran reported pain in his knees and back; the physician noted no subjective findings and returned the Veteran to duty.  In September 1966, the physician noted the Veteran's low back pain, indicating poor posture and ruling out spondylolisthesis.  In October 1966, the Veteran was provided back flexion exercises, and he was diagnosed with a chronic strain.  However, x-rays showed weak abdominal muscles, and a straight leg raising test was negative.  Deep tendon  reflexes were equal and active, with "good" range of motion in the lumbar spine and no motor weakness.     

When the Veteran separated from service in December 1966, however, a medical examination report indicated his spine was evaluated as clinically normal.  Moreover, the Veteran himself denied recurrent back pain as well as bone, joint, or other deformity in his report of medical history at that time.  

Therefore, service treatment records contemporaneous to the Veteran's separation provide factual evidence against the Veteran's own claim, some facts from the Veteran himself.

Next, VA treatment records from February 2007 through July 2008 show treatment for low back pain.  The Veteran reported in July 2007 that he had intermittent back pain "after performing strenght [sic]."  Previous records from April 2005 also state the Veteran "complained of mid thoracic back pain for the last 2 wks after lifting heavy object from floor."  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These statements therefore provide evidence against the claim in that the Veteran himself indicated an onset of back pain in 2005, nearly 40 years after separation from service, with no reference to pain or symptomatology in service.  

The Veteran was afforded a VA spine examination in March 2008.  The examiner confirmed a diagnosis of lumbar spondylosis and concluded the Veteran's back disability was less likely than not related to service.  The examiner stated the Veteran's condition was related to aging.  

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the March 2008 VA medical opinion therefore provides probative evidence against the claim.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As briefly noted above, the Veteran also submitted a letter from Dr. F.R. about his back pain and degenerative disc disease.  Dr. F.R. stated that he reviewed the Veteran's "military and civil record" to conclude "that the condition acquired in the military service in Vietnam is the same one that prevails today.  This condition is permanent."  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Moreover, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Board finds that while Dr. F.R. noted the Veteran's back disability has been present for many years, his rendered opinion, while positive, lacks probative value because it is not supported with sufficient rationale.  Dr. F.R. provided only an ambiguous reference to the type of records he reviewed and his opinion is patently inconsistent with the objective finding of a normal clinical evaluation of the Veteran's back at the time of separation from service.
Next, in a December 2009 statement, the Veteran discussed his back condition, stating that he was told by a doctor that the weight carried and long distance traveled during military missions created a back condition.  The Veteran explained he was then given a medical profile and subsequently discharged.

The Board also notes the submission of several lay statements from the Veteran's family members discussing his back disability.  These statements assert the Veteran has suffered constant back pain for many years.  

It is important for the Veteran to understand that the pain he reported during and after service, as well as the in-service complaints of back pain and creation of a medical profile, are not at issue in this case.  Indeed, the presence of a current disability and an in-service disease or injury has been acknowledged.  Moreover, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the Board finds that the most probative evidence of record does not provide a basis to establish a link between a current back disability and active service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for a back disability, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2008 letter to the Veteran, and another letter was sent in September 2009.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering his conclusion.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a back disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


